DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on November 1st, 2021 is acknowledged. Claims 4-5 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
However, claim 19 is further considered to be withdrawn in light of Applicant’s election of Species B given that the selected embodiment does not disclose a radial adjustment mechanism (seen as B/B’ dimension adjustable).
Information Disclosure Statement
The providing of references in the file wrapper is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because photographs and color drawings (including grayscale) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 11-14, 17-18, 23-24, 27-28, and 30-32  are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Burgess et al. (US 9759224), hereinafter referenced as Burgess.
Regarding claims 1, 17, and 27, Burgess discloses a centrifugal pump, comprising: an impeller (40); and a volute (34) in which the impeller is disposed, the volute having an inlet (28) for receiving fluid from an outside environment and an outlet (30) for discharging fluid impelled by the impeller, out of the volute, the volute including a first collar and a second collar disposed within a casing (26) thereof, the first collar and the second collar being configured such that the second collar moves axially in response to rotation of the first collar, thereby changing a cross-sectional area of the volute to adjust a flow of the fluid impelled by the impeller and out of the volute (Col. 21, Line 8 to Col. 22, Line 56). The method of operation is considered implicit in the structure and operation thereof (see “The embodiments of apparatus already disclosed in FIGS. 41 to 46 offer a combined rotational and axial displacement with a `one turn` action by an operator or a control system on the pump” which states that an operator/control system activates variable geometry).
Regarding claims 2-3, 18, and 28, Burgess discloses the centrifugal pump and method according to claims 1, 17, and 27 above. Burgess further discloses the first collar is an outer collar and the second 
Regarding claim 8, Burgess discloses the centrifugal pump according to claim 1 above. Burgess further discloses the first collar is configured to rotate about a longitudinal axis of the pump, the longitudinal axis of the pump extending substantially centrally through the inlet of the volute and an impeller shaft of the impeller, and the second collar is configured to translate axially along the longitudinal axis of the pump (respective embodiments of Figures 41-49 show inner/outer rings that rotate and push the plunger radially inward/outward).
Regarding claim 9, Burgess discloses the centrifugal pump according to claim 1 above. Burgess further discloses the first collar has a shape defined by an inner circumference and an outer circumference, the shape of the first collar being substantially concentric with a shape of the impeller, and wherein the second collar has a shape defined by an inner circumference and an outer circumference, the inner circumference of the second collar being substantially concentric with the shape of the impeller (Figures 41-49) and the outer circumference of the second collar having a shape that is commensurate with a shape of an inner wall of the volute (see Figure 49, outer circumference of the second collar matches with the shape of the volute).
Regarding claims 11-12, Burgess discloses the centrifugal pump according to claim 1 above. Burgess further discloses the first collar comprises geared teeth on at least a portion of an outer surface and the first collar is configured to be driven by a worm drive (worm drive 330 with threads 332 as in Figure 45), and the second collar is adjustable such that it can be selectively moved with respect to the casing of the volute to change the cross-sectional area of the volute (Figures 41-49).
claims 13-14 and 23-24, Burgess discloses the centrifugal pump according to claims 12 and 17 above. Burgess further discloses comprising a controller configured to command selective movement of the first collar based on one or more parameters, the parameters comprise head (that is, pressure), efficiency or Net Positive Suction Head NPSH (a pump characteristic), the efficiency is a measure of output power (in terms of head and flow) divided by the input power and is always less than 100%. The new pump is more efficient and can produce the same output as the prior art pump but with less input power. For centrifugal pumps at any one fixed speed, the head normally decreases with flow. Shown on the one graph is the performance of a prior art pump (shown in dashed line) as well as one of the new pumps of the type described in the present disclosure (shown in solid line). The speed of the prior art and new pump is plotted so their head versus flow curves are nearly coincident. See Figure 59.
Regarding claim 30, Burgess discloses the method according to claim 27 above. Burgess further discloses the adjustment of volume occurs during operation of the pump (Burgess discloses “…while the pump is operating or when not running”).
Regarding claims 31-32, Burgess discloses the method according to claim 27 above. Burgess further discloses continuously adjusting the volume to find a volume that maximizes the efficiency of the pump and measuring a meridional distribution of static pressure and adjusting the volume of the adaptive volute to minimize variation in the static pressure distribution (Figure 59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (US 9759224), hereinafter referenced as Burgess in view of Buse (US 20130287558).
Burgess discloses the centrifugal pump according to claim 9 above. 
Burgess fails to teach the outer circumference of the second collar is a logarithmic spiral that substantially matches the expanding shape of the inner wall of the volute.
Buse teaches the centrifugal pump basically consists of a rotating impeller within a volute as shown in FIG. 1. The majority of the volutes are designed like a logarithmic spiral as shown in FIG. 1a. The shape of the impeller and volute depends on the combination of desired flow, pressure and speed.
Since Burgess discloses a centrifugal volute with a collar circumference that matches with the shape of the volute, and because Buse teaches that centrifugal pumps are typically designed as logarithmic spirals and that the shape therein depends on the combination of desired flow, pressure, and speed, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second collar of Burgess such that it has the shape of a logarithmic spiral as taught by Buse for the purposes of optimizing the efficiency through shaping the volute at a desired pressure/speed/flow.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nejedly (US 20160238012) teaches a wormwheel adjustable inlet to a centrifugal volute (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745